DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Bennett discloses: an X-ray source (abstract), a sample holding part (abstract, microscope), a concave KB mirror which is a Kirkpatrick-Baez mirror having a reflection spherical concave surface, and is one-dimensional mirror (pp. 4575 col.2 D L 1-2) having a curvature (pp. 4573 fig.1 (b)), a convex KB mirror which is a Kirkpatrick-Baez mirror having a reflection spherical convex surface (pp.4574 col.2 section C), (pp. 4575 col.2 D L 1-2), and is a one-dimensional mirror having curvature (pp. 4573 fig.1 (b)), a light receiving part located at a position in an imaging relation to a position of the sample holding part in this order (abstract, pp.4573 col.1 section C teach a Kirkpatrick-Baez compound microscope). Matsuyama et al. disclose: an X-ray microscope (para. [0014]) using KB mirrors arrangement (para. [0010]) with variable condensing diameter and elliptical shape-variable shape (para. [0014]-[0016]). The prior arts fail to teach, disclose, suggest or make obvious: a concave KB mirror which is a Kirkpatrick-Baez mirror having a reflection concave surface, and is a one-dimensional condensing mirror having curvature only in one direction; a convex KB mirror which is a Kirkpatrick-Baez mirror having a reflection convex surface, and is a one-dimensional condensing mirror having curvature only in one direction.
Claims 2-13 are allowed on the same basis as independent claim 1 for dependency reasons.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        /DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884